Title: To John Adams from Arthur Lee, 2 June 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Paris June 2d. 1779
     
     Either my Letter to you of the 29th. March miscarried or you are in my debt. The inclosed MS which belongs to you was seald to go by Mr. Ford and was omitted by mistake.
     This will be delivered to you by the Chevalier de la Luzerne and M. de Marbois, whom you will find to be Gentlemen worthy of the important trusts they fill. I am much obliged to you for your kindness to Mr. Ford, and hope you will take him with you, if he shoud prefer it to going by Bourdeaux. I usd every argument in my power to prevail on Dr. Franklin to let the Alliance persue her first destination, and convoy the fleet after Piquet had left them. But my application was in vain, and the answer was that the Capt. had assurd him she was not mannd. This was on the 3d. of May.
     I have been told that accounts have been transmitted from Nantes to Passy, of your having spoke very freely there of the conduct of Dr. Franklin. I beleive this may be relied on, I think it proper you shoud know it.
     The declarations of Holland and the Nothern powers against the right of England to stop their Merchant vessels, and arming to support their rights, are the most favorable events that have lately happend. Not a syllable from Congress, nor any news from England. Mr. Paine is displaced. I have seen the paper which gave rise to it which is more in favor of the french than truth will justify and in so much it merited censure. We have hazarded our lives and fortunes to some purpose if the factious nod of a foreign Minister can subject a deserving man to punishment in the most open violation of truth and justice. You must correct these proceedings.
     Remember me to my young friend and accept of my good wishes for prosperity to you both.
     
      I have the honor to be with great esteem Dear Sir, yr. most Obedt Servt.
      A. Lee
     
    